COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00044-CV


DONALD GREGORY                                                      APPELLANT
STEPHENSON

                                         V.

DEBORAH KAY STEPHENSON                                                APPELLEE


                                      ----------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                        MEMORANDUM OPINION1

                                      ----------

      On July 27, 2011, the trial court signed a default judgment granting the

divorce of Appellant Donald Gregory Stephenson and Appellee Deborah Kay

Stephenson. Appellant timely filed a motion for new trial, extending the appellate

deadline so that the notice of appeal was due October 25, 2011.2 But Appellant


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. App. P. 26.1(a).
did not file his notice of appeal until January 27, 2012. It was therefore filed

untimely.

      We notified Appellant by letter on January 30, 2012 that we were

concerned that we lack jurisdiction over this appeal because the notice of appeal

was not timely filed. We stated that unless he or any party filed with this court,

on or before February 9, 2012, a response showing grounds for continuing the

appeal, the appeal was subject to dismissal for want of jurisdiction. We have

received no response.

      Appellant’s notice of appeal mistakenly provides that this appeal is

restricted and that he filed no timely postjudgment motion. In fact, Appellant filed

a timely motion for new trial.     Accordingly, this appeal does not meet the

requirements of a restricted appeal.3 The notice of appeal was therefore due

within ninety days of the trial court’s signing of the judgment, or October 25,

2011.4 Because Appellant did not file his notice of appeal until January 27, 2012,

it was untimely.5




      3
       See Tex. R. App. P. 25.1(d)(7)(B).
      4
       See Tex. R. App. P. 26.1(a).
      5
       See id.


                                         2
     Accordingly, we dismiss this case for want of jurisdiction.6



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 1, 2012




     6
     See Tex. R. App. P. 42.3(a), 43.2(f).


                                        3